Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1, 2, 6, 11, 14, 20 and 22.
Claims 26 and 27 are new.
Claims 5, 13, 18, 19, and 23 – 25 are cancelled. 

Response to Amendment
The objection to the abstract of the disclosure is withdrawn in light of the amendments. 

The rejection of claims 2, 11, and 22, under 35 U.S.C. 112(b), is withdrawn in light of the amendments. 

Response to Arguments
Applicant’s arguments, filed 05/31/2022, with respect to the rejection of amended claims 1 – 3, 8 – 12, 14 – 16, and 20 – 22, under 35 U.S.C. 102(a)(1), have been fully considered and are persuasive.  The rejection of amended claims 1 – 3, 8 – 12, 14 – 16, and 20 – 22, under 35 U.S.C. 102(a)(1), has been withdrawn. 
However, upon further consideration, a new ground(s) of rejection is made in view of Jairam et al., U.S. Patent 7,525,331.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 3, 8 – 12, 14 – 16, and 20 – 22 are rejected under 35 U.S.C. 103 as being unpatentable over Nabaa et al., U.S. Publication 2008/0180129 (herein Nabaa), in view of Jairam et al., U.S. Patent 7,525,331 (herein).

Regarding claim 1, Nabaa teaches: An apparatus comprising: a field programmable gate array (figure 5A, 5B, 6) including: at least one programmable logic circuit to execute a function programmed with a bitstream (paragraph 0054); 
a self-test circuit to execute a self-test at a first voltage, the self-test and the first voltage programmed with first metadata associated with the bitstream (paragraph 0054, 0055, 0068 — 0070, 0083, 0111); and a power controller to identify an operating voltage for the at least one programmable logic circuit based at least in part on the execution of the self-test at the first voltage (paragraph 0070). Nabaa does not explicitly teach: the self-test to identify and dynamically test at least one critical path length of the function.
Jairam teaches: the self-test to identify and dynamically test at least one critical path length of the function (column 4, lines 25 – 45; column 5, lines 15 – column 6, lines 55). 
One of ordinary skill in the art, at the time of the effective filing date of the invention, would find it obvious to combine the teaching of Nabaa: a field programmable gate array including: a self-test circuit to execute a self-test at a first voltage; with the teaching of Jairam: the self-test to identify and dynamically test at least one critical path length of the function for the purpose of testing critical paths (column 4, lines 25 – 45). A field programmable gate array is a well-known device in the art (figure 5A, 5B, 6). Self-test is a well-known design choice in the art (paragraph 0068). Metadata containing information about the critical paths for testing is a well-known design choice in the art (column 4, lines 25 – 45; column 5, lines 15 – column 6, lines 55). One of ordinary skill in the art would recognize the use of well-known design choice would yield a predictable result. And in view of the motivation previously stated above, for claim 1, the claim is rejected.

Regarding claim 2, Nabaa and Jairam teach the limitations of the parent claim. Nabaa additionally teaches: the first voltage comprises an estimated minimum voltage at which the function is to execute to meet a performance threshold (paragraph 0023; 0068 — 0070). And in view of the motivation previously stated above, for claim 1, the claim is rejected.

Regarding claim 3 Nabaa and Jairam teach the limitations of the parent claim. Nabaa additionally teaches: the estimated minimum voltage is based on a synthesis tool determination of the at least one critical path length of the function (paragraph 0035). And in view of the motivation previously stated above, for claim 1, the claim is rejected.

Regarding claim 8, Nabaa and Jairam teach the limitations of the parent claim. Nabaa additionally teaches: a minimum voltage, the minimum voltage sufficient to support the at least one critical path length at an operating frequency for the function and further based on a process variation of the FPGA (paragraph 0023; 0068 — 0070). And in view of the motivation previously stated above, for claim 1, the claim is rejected.

Regarding claim 9, Nabaa and Jairam teach the limitations of the parent claim. Nabaa additionally teaches: the minimum voltage is lower than a worst-case minimum voltage for the FPGA based on a fastest supported frequency and a slowest process variation (paragraph 0023; 0054, 0068 — 0070). And in view of the motivation previously stated above, for claim 1, the claim is rejected.

Regarding claim 10, Nabaa and Jairam teach the limitations of the parent claim. Nabaa additionally teaches: the FPGA comprises a plurality of programmable logic circuits, each programmable logic circuit to execute one of a plurality of functions programmed with one of a plurality of bitstreams (paragraph 0023; 0054, 0068 — 0070). And in view of the motivation previously stated above, for claim 1, the claim is rejected.

Regarding claim 11, Nabaa and Jairam teach the limitations of the parent claim. Nabaa additionally teaches: at least some of the plurality of programmable logic circuits are to operate at independent voltages based on self- testing performed by the self-test circuit for the corresponding programmable logic circuit and function (figure 18). And in view of the motivation previously stated above, for claim 1, the claim is rejected.

Regarding claim 12, Nabaa and Jairam teach the limitations of the parent claim. Nabaa additionally teaches: a system on chip including the FPGA and one or more processor cores of a central processing unit (figure 18). And in view of the motivation previously stated above, for claim 1, the claim is rejected.

Regarding claim 20, Nabaa teaches: An apparatus comprising: a system on chip including at least one core and at least one field programmable gate array (figure 18), the at least one FPGA comprising: a plurality of programmable logic circuits each to execute a function programmed with a corresponding bitstream (paragraph 0054); at least one self-test circuit to execute one or more self-tests at one or more first voltages, the at least one self-test circuit to be programmed with metadata associated with the corresponding bitstream (paragraph 0054, 0055, 0068 — 0070, 0083, 0111); and a power controller to identify a minimum operating voltage for the plurality of programmable logic circuits based on the execution of the one or more self-tests (paragraph 0070). Nabaa does not explicitly teach: at least one self-test circuit to execute one or more self-tests to identify and dynamically test a critical path length of the function at one or more first voltages.
Jairam teaches: at least one self-test circuit to execute one or more self-tests to identify and dynamically test a critical path length of the function at one or more first voltages (column 4, lines 25 – 45; column 5, lines 15 – column 6, lines 55). And in view of the motivation previously stated above, for claim 1, the claim is rejected.

Regarding claim 21, Nabaa and Jairam teach the limitations of the parent claim. Nabaa additionally teaches: a semiconductor die including the at least one core and the at least one FPGA (figure 18). And in view of the motivation previously stated above, for claim 1, the claim is rejected.

Regarding claim 22, Nabaa and Jairam teach the limitations of the parent claim. Nabaa additionally teaches: a non-volatile storage coupled to the at least one FPGA, the non-volatile storage to store the corresponding bitstream and the metadata, and wherein the first voltage comprises an estimated minimum voltage at which the function is to execute to meet a performance threshold (paragraph 0023; 0035, 0068 — 0070; figure 18). And in view of the motivation previously stated above, for claim 1, the claim is rejected.

Regarding claim 27, Nabaa and Jairam teach the limitations of the parent claim. Nabaa additionally teaches: wherein the bitstream comprises the first metadata (paragraph 0054, 0055, 0068 — 0070, 0083, 0111). And in view of the motivation previously stated above, for claim 1, the claim is rejected.

Claim 4, 6, 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Nabaa, in view of Tuan, U.S. Patent 8,130,027 (herein Tuan).

Regarding claim 4, Nabaa and Jairam teach the limitations of the parent claim. Nabaa does not explicitly teach the limitations: the power controller is to send a voltage command to a voltage regulator to cause the voltage regulator to provide the operating voltage to the at least one programmable logic circuit.
Tuan teaches: the power controller is to send a voltage command to a voltage regulator to cause the voltage regulator to provide the operating voltage to the at least one programmable logic circuit (column 8, lines 3 — 38).
One of ordinary skill in the art, at the time of the effective filling date of the invention, would find it obvious to combine the teaching of Nabaa: a field programmable gate array including: at least one programmable logic circuit to execute a function programmed with a bitstream; with the teaching of Tuan: power controller is to send a voltage command to a voltage regulator for the purpose of managing an operating frequency of an FPGA (column 8, lines 3 — 33). A field programmable gate array is well- known in the art (abstract). Voltage control is a well-known design choice in the art (column 8, lines 3 — 33). One of ordinary skill in the art would recognize the use of well- known design choice would yield a predictable result.

Regarding claim 6, Nabaa, Jairam, and Tuan teach the limitations of the parent claim. Nabaa does not explicitly teach: identify the first voltage to be the operating voltage in response to the execution of the self-test meeting of a performance threshold; and in response to the execution of the self-test at the first voltage not meeting the performance threshold, the power controller is to increase the first voltage to a second voltage and cause the self-test circuit to execute the self-test at the second voltage.
Tuan teaches: identify the first voltage to be the operating voltage in response to the execution of the self-test meeting of a performance threshold; and in response to the execution of the self-test at the first voltage not meeting the performance threshold, the power controller is to increase the first voltage to a second voltage and cause the self-test circuit to execute the self-test at the second voltage (column 8, lines 3 — 33). And in view of the motivation previously stated above, for claim 4, the claim is rejected.

Regarding claim 7, Nabaa and Jairam teach the limitations of the parent claim. Nabaa does not explicitly teach the limitations: a non-volatile memory coupled to the FPGA, the non-volatile memory to store the bitstream and the first metadata, wherein on power up of the FPGA, the non-volatile memory is to provide the bitstream and the first metadata to the FPGA to cause the at least one programmable logic circuit to be programmed for the function.
Tuan teaches: a non-volatile memory coupled to the FPGA, the non-volatile memory to store the bitstream and the first metadata, wherein on power up of the FPGA, the non-volatile memory is to provide the bitstream and the first metadata to the FPGA to cause the at least one programmable logic circuit to be programmed for the function (column 6 lines 38 — 56). And in view of the motivation previously stated above, for claim 4, the claim is rejected.

Regarding claim 17, Nabaa and Jairam teach the limitations of the parent claim. Nabaa does not explicitly teach the limitations: executing the at least one self-test via a self-test circuit of the FPGA, the self-test circuit programmed with at least a portion of the metadata.
Tuan teaches: executing the at least one self-test via a self-test circuit of the FPGA, the self-test circuit programmed with at least a portion of the metadata (column 6 lines 38 — 56). And in view of the motivation previously stated above, for claim 4, the claim is rejected.

Allowable Subject Matter
Claims 14 – 17 are allowed.

Claim 26 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL F MCMAHON whose telephone number is (571)270-3232. The examiner can normally be reached Monday-Thursday 9am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on (571) 270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Daniel F. McMahon/Primary Examiner, Art Unit 2111